Citation Nr: 1139890	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

[The issue of entitlement to payment or reimbursement of medical expenses for medical care received at Strong Memorial Hospital on October 21, 2009, will be addressed in a separate decision with a separate docket number to be issued concurrently.]


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to May 1964.

With regard to the issue of entitlement to a TDIU, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.

With regard to the issue of entitlement to service connection for a low back disability, this matter comes before the Board on appeal from an April 2009 RO rating decision, and a notice of disagreement was received in September 2009.  As discussed below, the claims-file reflects that no statement of the case has addressed this issue as of this time.

The Veteran testified before the undersigned at a Board hearing at the Regional Office in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

By rating decision in August 2008, the RO denied service connection for a low back disability.  The Veteran continued to pursue the claim, including through contentions presented in his October 2008 correspondence to the RO; an April 2009 RO rating decision continued the denial of service connection for low back disability.

In September 2009, the Veteran submitted a written statement referring to his "appeal" expressing a desire to "appear before the board for disposition of my case."  The Veteran expressed his belief that "my medical problems are all related to my service connected disability of my right knee," specifically including that he had significant problems "in my back in the last 4 years."  When read liberally, the Veteran's September 2009 statements may be reasonably construed as a notice of disagreement with the denial of his service connection claim for low back disability.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2010).  Although the Veteran presented testimony on the issue during his October 2010 Board hearing, the claims-file reflects that no statement of the case has ever been issued for his appeal of entitlement to service connection for a low back disability.

The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary so that the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this issue.

The claim for TDIU is inextricably intertwined with the service connection claim.  Adjudication of the TDIU claim may be impacted by the outcome of the remanded service connection claim, as the TDIU claim is dependent upon a determination of the Veteran's correct complete service-connected disability picture.  Thus, the Board must defer appellate review of the TDIU issue at this time; the RO/AMC should readjudicate the TDIU claim after necessary development and readjudication of the remanded service connection claim is completed, and issue an appropriate supplemental statement of the case at that time (following any new development which must be completed for the TDIU adjudication itself, such as a current VA examination to obtain a competent medical opinion regarding the impact of the Veteran's service-connected disabilities singly and jointly upon his employability).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of entitlement to service connection for a low back disability, to include as secondary to knee disabilities, the RO/AMC should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the September 2009 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

2.  After completion of the above, the Veteran should be scheduled for VA examination(s) with an appropriate specialist (or specialists) to evaluate the impact of his service-connected disabilities on his employability.  It is imperative that the Veteran's claims folder be available to and reviewed by the examiner(s).  The examiner(s) must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner(s) should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

3.  In the interest of avoiding further remand, the RO/AMC should review the examination report(s) obtained and ensure that adequate opinions with rationale have been offered.

4.  After completion of the above to the extent possible, and any other development deemed necessary, the RO/AMC should review the expanded record and readjudicate the issues remaining on appeal.  Unless the full benefits sought by the Veteran are granted, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case.  The case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


